EXHIBIT 10.82


FIRST AMENDMENT TO
AMENDED AND RESTATED
DEFERRED COMPENSATION AGREEMENT
THIS AMENDMENT is made this 7 day of December, 2011 by and between The
Connecticut Water Company (together with any affiliated companies hereinafter
collectively referred to as the “Employer”), and Kristen A. Johnson (hereinafter
referred to as the “Employee”).
WITNESSETH:
WHEREAS, the Employer and the Employee entered into an Amended and Restated
Deferred Compensation Agreement (the “Agreement”) dated February 1, 2011; and
WHEREAS, the Employer and the Employee reserved the right to amend said
Agreement; and
WHEREAS, the Employer and the Employee wish to amend the Agreement in the
particular set forth below;
NOW, THEREFORE, the parties hereto agree as follows:
1.
The following two sentences are added to subsection (a) of Section 3 at the end
thereof:

“Effective January 1, 2012, the phrase “3 percentage points” in the first
sentence of the second unnumbered paragraph of this subsection (a) of this
Section 3 shall be replaced by the phrase “4 percentage points.” This change
shall not impact the crediting of interest for periods prior to January 1,
2012.”
2.
Except as herein above modified and amended, the Agreement shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed.
 
 
THE CONNECTICUT WATER COMPANY
 
 
 
 
12/9/11
 
By:
/s/ David C. Benoit
Date
 
 
 
 
 
 
 
12.7.11
 
/s/ Kristen A. Johnson
Date
 
Kristen A. Johnson





DB2/ 38218581.1

--------------------------------------------------------------------------------




The Connecticut Water Company Deferred Compensation Agreement
Change in Election and/or Beneficiary Designation Form
Pg. 3
Received on behalf of the Employer.
 
 
 
12/9/11
 
/s/ David C. Benoit
Date
 
Signature
 
 
 
 
 
David C. Benoit
 
 
Print Name



DB2/ 38218581.1

--------------------------------------------------------------------------------




FORM B-1
The Connecticut Water Company Deferred Compensation Agreement
Notice of Change in Election and/or Beneficiary Designation
1.
Change of Deferral



  ü
Check here to make a change in deferrals. If this is not checked, I understand
that my prior election remains in effect.

Pursuant to the terms of the Deferred Compensation Agreement (the “Agreement”)
by and between the undersigned and The Connecticut Water Company (together with
any affiliated companies collectively referred to as the “Employer”), I hereby
elect to change the amount of my deferral to the following amount of my salary
from the Employer payable in connection with the performance of my services as
an employee of the Employer:
____ terminate deferrals
____ percent of my salary
$500 of each bi-weekly salary payment
Other: ____________________________________
Note: deferral cannot exceed twelve percent (12%) of salary.
This election shall be effective for calendar years beginning after the date
hereof. I understand that to be effective, this form must be delivered to the
Employer at least seven (7) days before the beginning of the calendar year in
which the salary is earned.
I understand that this election to defer shall be continued as to the salary
which is earned for each calendar year for which this election to defer is
effective, and shall also apply to increases in salary. I also understand that I
may change the amount deferred (including terminating deferrals) with respect to
salary earned for calendar years commencing after my delivery to the Employer of
a written notice of change, provided such form is delivered to the Employer at
least seven (7) days before the beginning of the calendar year in which the
salary is earned. Further, I understand that if I terminate deferrals, I may
make a new election to again defer my salary pursuant to the Agreement and that
any new election to defer payment of my salary must be made and delivered to the
Employer at least seven (7) days before the beginning of the calendar year for
which the salary is earned.








DB2/ 38218581.1

--------------------------------------------------------------------------------








DB2/ 38218581.1